Citation Nr: 0946514	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic coccygodynia.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk





INTRODUCTION

The Veteran had service in the Army Reserves from November 
1975 until September 1975, active service from September 1983 
until March 1987, and active duty for training (ACDUTRA) from 
July 25, 2003 until July 27, 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
chronic coccygodynia has been evaluated at the highest 
available disability rating for this disability.
 
2.  Although the records indicate a diagnosis of loss of 
motion in the back, this has been attributed to a non-service 
connected lumbar sprain by the competent medical evidence. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for coccygodynia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5298 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The instant case involves an increased rating claim.  In such 
cases, the VCAA only requires generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009). 

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the service connection and increased rating claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discussion- Increased Rating for Chronic Coccygodynia

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, the Veteran is claiming entitlement to 
an evaluation in excess of 10 percent for chronic 
coccygodynia.  Her claim for a higher evaluation was first 
received in July 2007.

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for coccygodynia, which is evaluated 
under Diagnostic Code 5298.  A 10 percent evaluation is the 
maximum percentage evaluation under this diagnostic code.

Upon VA examination in August 2007, the examiner noted the 
range of motion of the thoracolumbar spine, which includes as 
a unit also the sacral spine for both active and passive 
movements.  Such examination showed forward flexion from 0-60 
degrees with starting pain mild at 45 degrees (normal 0-90 
degrees), extension backwards from 0-15 degrees with mild 
pain at 15 degrees (normal 0-30 degrees), left and right 
lateral flexion from 0-15 degrees with mild pain at 15 
degrees (normal for right and left are both 0-30 degrees), 
and left lateral rotation to 25 degrees with no discomfort or 
pain (normal is 0-30 degrees).  (Results for right rotation 
were not included.)  At that time, the examiner reviewed a 
June 2005 radiological examination of the coccyx that showed 
no evidence of fracture and no abnormality, and stated that 
there was no need for a repetition of this x-ray since the 
Veteran had not suffered any additional acute trauma or 
injury.  Though these results indicated some loss of motion, 
the examiner attributed it to chronic lumbar and lumbo-sacral 
strain/sprain.  The Veteran is not currently service-
connected for this lumbar sprain.  

Based on the pertinent evidence, as detailed above, there is 
no basis for assignment of a higher percent rating for the 
Veteran's chronic coccygodynia for any portion of the rating 
period on appeal.  The Veteran is already rated at the 
maximum percentage of this disability based on 38 C.F.R. § 
4.71a, Diagnostic Code 5298.  Moreover, there are no other 
relevant diagnostic codes for consideration.  Rather, the 
evidence shows that the Veteran's current loss of motion is 
attributable to a second diagnosis of strain that is not 
service-connected.  As such, consideration under the general 
rating formula for disease and injury of the spine is not 
appropriate.  There are no other code sections pertinent to 
evaluating the Veteran's tailbone injury.

In sum, there is no basis for an evaluation in excess of 10 
percent for the Veteran's chronic coccygodynia for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. Although an evaluation in excess of that assigned 
is not provided for the manifestations of the service-
connected disability at issue, the diagnostic criteria 
currently applied adequately describes the severity and 
symptomatology of the Veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
coccygodynia is denied.


REMAND

Regarding the left knee claim, a preliminary review of the 
record discloses a need for further development prior to 
final appellate review.  In this regard, the Board finds that 
further verification of the dates of the Veteran's active 
duty for training (ACDUTRA) and/or inactive duty training 
(IDT) should be undertaken.  

In the present case, the Veteran contended in her July 2007 
claim that she injured her left knee three times while on 
active duty.  She stated that she injured her knee when she 
jumped to attention and banged her knee on a partially open 
desk drawer.  She also notes that she fell on her knee during 
PE.  For these first two injuries, she did not specify the 
dates of occurrence.  She further indicated that during 
active duty from April 1, 2002, to April 19, 2002, she fell 
and hurt her knee at Ft. McCoy, WI.  Additionally, she states 
that her residuals from such injury had been worsening over 
the years.

An April 2007 post-service record shows complaints of knee 
pain, which the Veteran states began during her time in 
service and has increased in severity since then.  In this 
regard, this New Mexico VA treatment record reveals that the 
Veteran has a large LFC OCD lesion on her left knee.  
Moreover, an August 2007 VA treatment record indicates the 
Veteran had undergone arthroscopy and debridement of medial 
plica on her left knee for a left lateral femoral OCD. 

Considering the above, it is found that the appropriate 
authority should be contacted to confirm and specify all 
dates of IDT, and ACDUTRA service, to include the period 
between April 1, 2002, and April 19, 2002.  Then request any 
treatment records associated with such verified periods of 
service.

If treatment records associated with any period of IDT or 
ACDUTRA, to include from April 1, 2002, and April 19, 2002, 
show treatment or complaints referable to the left knee, then 
the Veteran should be afforded a VA examination.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).  Indeed, the only 
examination of record addresses only the low back complaints, 
and does not offer findings or an opinion regarding the left 
knee.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authorities to 
obtain documentation of points accrued for 
all periods of IDT and ACDUTRA, to include 
from April 1, 2002, to April 19, 2002.  
Further, re-verify all periods of active 
service and associate such information 
with the claims folder.   

2.  Request any treatment records 
associated with any periods of IDT and 
ACDUTRA verified in the above action.  In 
addition, even if no further information 
can be verified, request any treatment 
records from at Ft. McCoy, Wisconsin from 
April 1, 2002, to April 19, 2002.  

3.  If and only if the above records 
indicate a left knee injury occurred 
during a period of IDT, ACDUTRA or active 
duty, a VA examination should be 
scheduled.  The Veteran should be afforded 
an examination to determine the nature and 
etiology of any current left knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether the evidence 
clearly and unmistakably (a percentage 
well over 50 percent) indicates that a 
chronic left knee disability was incurred 
in active service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

4.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


